DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 10, 13, 15 and 16 are objected to because of informalities.
Claim 1 recites the phrases:  “wherein an refraction index” and “the extinction coefficient of the each Si:NH layer” and “wherein an difference value”.  It is believed that these phrases were intended to recite:  “wherein a refraction index” and “the extinction coefficient of each Si:NH layer” and “wherein a difference value”, respectively.
Claim 9 is missing a period.  Each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP § 608.01(m), citing Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claims 10 and 16 recite the phrase:  “the hardness of infrared band pass filter”.  It is believed that this phrase was intended to recite:  “the hardness of the infrared band pass filter”.
Claims 13 and 15 recite the phrase:  “30 degrees; the center wavelength”.  It is believed that this phrase was intended to recite:  “30 degrees, the center wavelength” (compare Claims 13 and 15 to Claim 7, which uses a comma instead of a semicolon).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 13 and 15 recite the phrase:  “when the incident angle is changed”.  However, the term “incident angle” lacks antecedent basis because there is no earlier-recited “incident angle” for any of these claims, thereby rendering these claims unclear as to scope.  For examination, this phrase will be treated as:  “when an incident angle is changed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al., US 2016/0238759, or alternatively, as being unpatentable over Sprague in view of Zhang et al., US 2019/0352222.
Regarding Claim 1, as best understood, Sprague discloses:  An infrared band pass filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first multilayer film (interference filter 100 comprising a substrate 102 and alternating layers of a-Si:H,N 104 and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; Abstract and paragraph [0029] and FIG. 4 of Sprague), wherein the multilayer film comprises:
a plurality of Si:NH layers, wherein an refraction index of each Si:NH layer is larger than 3.5 in an wavelength range between about 800 nm and 1100 nm 
a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein the refraction index of each low refraction index layer is smaller than 3 in the wavelength range between 800 nm and 1100 nm (layers of SiO.sub.2 106 and/or Si.sub.3N.sub.4 108, which alternate with the layers of a-Si:H,N 104, such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein an difference value between the refraction index of the each Si:NH layer and the low refraction index layer is larger than 0.5 (a difference value between a number of about 3.3 to 3.5 [layers of a-Si:H,N 104] and a number of about 1.9 to 2.7 [layers of SiO.sub.2 106 and/or Si.sub.3N.sub.4 108] is about 0.6 to 1.6, and the numbers 0.6 to 1.6 are larger than 0.5; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague).

Sprague discloses that the performance of the device [narrow band interference filter] requires high transmission, and high transmission corresponds to a low extinction coefficient (see paragraph [0015] of Sprague).  Sprague further discloses that the objective of achieving a low extinction coefficient may be a trade-off with the objective of achieving a small angle shift [of filtration bandwidth] because both are affected by the amounts of hydrogen present, i.e., a low extinction coefficient may be achieved by permitting a larger angle shift (see paragraphs [0003], [0010], [0015] of Sprague).
Nonetheless, Sprague does not appear to explicitly disclose:  the extinction coefficient of the each Si:NH layer is smaller than 0.0002.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses the known correlation between low extinction coefficient of the layers and the desired high transmission of the device comprising such layers (see, e.g., paragraphs [0014]-[0018] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague.
Furthermore, Zhang is related to Sprague with respect to interference filters using hydrogenated silicon with added nitrogen [nitrogen-containing hydrogenated silicon] as a high refractive index layer.
Zhang teaches:  the extinction coefficient of the each Si:NH layer is smaller than 0.0002 (extinction coefficient for nitrogen-containing hydrogenated silicon films may range from 2.21 x 10-5 [0.0000221] to 9.14 x 10-5 [0.0000914], wherein such range of numbers is smaller than 0.0002 [20 x 10-5]; paragraphs [0242]-[0251] and TABLE 2 and FIGS. 1, 5, 8 of Zhang).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient for the high-refractive index layers [nitrogen-containing hydrogenated silicon films] of Sprague because such values were known in the art for Si:NH high-refractive index layers of functional interference filters, as evidenced by paragraphs [0242]-[0251] and TABLE 2 of Zhang.
The Examiner further notes Zhang’s explicit mention of a correlation of higher refractive index with lower extinction coefficient, and thus although Zhang’s refractive indices are in a decrease of extinction coefficient, i.e., an extinction coefficient staying below 0.0002 [below 20 x 10-5] (see paragraph [0246] and TABLE 2 of Zhang).

Regarding Claim 2, Sprague or Sprague-Zhang discloses:  further comprising a substrate, wherein the substrate is mounted in the first multilayer film (substrate 102, e.g. glass, silica, or alumina substrate initially loaded onto substrate carousel 14; paragraph [0029] and FIGS. 1, 4 of Sprague).

Regarding Claim 3, Sprague or Sprague-Zhang discloses:  further comprising:  a second multilayer film, formed on the other surface of the substrate, opposite to the first multilayer film (two layer stacks 110, 112, each comprising the a-Si:H,N 104 layers and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108 layers, may be formed on opposite sides of the substrate 102 using a “flip over” method; paragraph [0029] and FIGS. 1, 4 of Sprague).

Regarding Claim 4, Sprague or Sprague-Zhang discloses:  wherein the second multilayer film comprises:  a plurality of Si:NH layers, wherein the refraction index of each Si:NH layer is larger than 3.5 in the wavelength range between about 800 nm and 1100 nm, and the extinction coefficient of the each Si:NH layer is smaller than 0.0002; and a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein the refraction index of each low refraction index layer is smaller than 3 in the wavelength range between 800 nm and 1100 nm; wherein an difference value between the refraction index of the each Si:NH layer and the low refraction index layer is larger than 0.5 (the disclosures of Sprague regarding the layers of either stack 110, 112 appear to be applicable to the other of stack 110, 112, thus satisfying the claimed requirements [see rejection of Claim 1 above for specific citations to Sprague]; however, in any In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], and in the present case, the limitations of Claim 4 are merely a duplication of the layer stack recited in Claim 1, wherein duplicating such stack would have the same predictable effect of further filtering light which is incident upon the interference filter).

Regarding Claim 5, Sprague-Zhang discloses:  wherein the infrared band pass filter has a pass band partially overlapping with the wavelength range between 800 nm and 1100 nm, and the center wavelength of the pass band is in the wavelength range between 800 nm and 1100 nm (the interference filter may have a passband center wavelength, and thus a passband which at least partially overlaps with, in the range of 750-1000 nm or 750-1100 nm or 800-1100nm; Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague), and having a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm (zero transmittance is shown for wavelength ranges of 800-880 nm, 1000-1100 nm, 700-780 nm, 940-1000 nm, 850-890 nm, 1010-1050 nm; FIGS. 6-8 of Zhang).

Regarding Claim 6, Sprague or Sprague-Zhang discloses:  wherein the infrared band pass filter has a pass band partially overlapping with the wavelength range between 800 nm and 1100 nm, and the center wavelength of the pass band is in the wavelength range between 800 nm and 1100 nm (the interference filter may have a passband center wavelength, and thus a passband which at least partially overlaps with, in the range of 750-1000 nm or 750-1100 nm or 800-1100nm; Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague).

Regarding Claim 7, as best understood, Sprague or Sprague-Zhang discloses:  wherein when the incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm (Sprauge discloses the desirability of small shift of center wavelength due to changes in incident angle [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Zhang explicitly teaches a center wavelength offset [shift] of less than 14 nm, or less than 11 nm, or less than 12 nm corresponding to a change of angle from zero degrees to 30 degrees [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Regarding Claim 8, Sprague or Sprague-Zhang discloses:  wherein the sum of the number of layers of the Si:NH layer and the number of layers of the low refraction index layer is less than 39 layers (less than 39 layers are shown in FIG. 4 of Sprague, but see also Claim 1 of Sprague which discloses four layers by virtue of its disclosure of:  “a layers stack comprising plurality of layers of at least:  layers [i.e., 2 or more layers] of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N) and layers [i.e., 2 or more layers] of one or more dielectric materials having a refractive index lower than the refractive index of the a-Si:H,N”; see also paragraph [0154] of Zhang, stating that generally, the filter stack includes 10 to 100 layers in total).

Regarding Claim 9, as best understood, Sprague-Zhang discloses:  wherein the total thickness of the plurality of Si:NH layers and the plurality of low refraction index layers is less than 4.5 um (a thickness of the filter stack is about 1 to 10 micrometers, e.g., 3 micrometers; paragraphs [0047], [0153], [0154], [0251] of Zhang).

Regarding Claim 11, Sprague or Sprague-Zhang discloses:  wherein the material of the low refraction index layer is selected from the group consisting of SiO.sub.2, Al.sub.2O.sub.3, TiO.sub.2, Nb.sub.2O.sub.5, Ta.sub.2O.sub.5, SiOH and SiNOH (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague).

Regarding Claim 12, Sprague or Sprague-Zhang discloses:  wherein the material of the low refraction index layer is SiO.sub.2, the refraction index of the low refraction index layer is between 1.4 and 1.5 in a wavelength range between 800 nm and 1100 nm (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106 and/or Si.sub.3N.sub.4 108, wherein silicon dioxide [SiO.sub.2] having n.about.1.4-1.5; paragraphs [0020], [0029] and FIG. 4 of Sprague).

Regarding Claim 13, as best understood, Sprague or Sprague-Zhang discloses:  wherein when the incident angle is changed from 0 degrees to 30 degrees; the center wavelength of the pass band is shifted less than 11.8 nm (Sprauge discloses the desirability of small shift of center wavelength due to changes in incident angle [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Zhang explicitly teaches a center wavelength offset [shift] of less than 14 nm, or less than 11 nm, or less than 12 nm corresponding to a change of angle from zero degrees to 30 degrees [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Regarding Claim 17, Sprague or Sprague-Zhang discloses:  wherein the extinction coefficient of the Si:NH layer is less than 0.00012 in the wavelength range between 800 nm and 1100 nm (as discussed above in the rejection of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in -5 [0.0000221] to 9.14 x 10-5 [0.0000914], wherein such range of numbers is smaller than 0.00012 [12 x 10-5], as evidenced by paragraphs [0242]-[0251] and TABLE 2 and FIGS. 1, 5, 8 of Zhang; and furthermore, Zhang’s explicit mention of a correlation of higher refractive index with lower extinction coefficient demonstrates that although Zhang’s refractive indices are in a range of about 3.0 to 3.3, increasing the refractive index slightly higher to 3.5 or above would result in an expected decrease of extinction coefficient, i.e., an extinction coefficient staying below 0.00012 [below 12 x 10-5] (see paragraph [0246] and TABLE 2 of Zhang).

Regarding Claim 18, Sprague or Sprague-Zhang discloses:  wherein the transmissivity of pass band is greater than 90% in the wavelength between 800 nm and 1100 nm (Sprauge discloses the desirability of high transmissivity [see, e.g., Abstract and paragraphs [0014]-[0017] and FIGS. 2, 3 of Sprague], and Zhang explicitly teaches a transmittance of more than 94% [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague or Sprague-Zhang in view of Ockenfuss et al., US 2017/0357033.
Regarding Claim 10, Sprague or Sprague-Zhang does not appear to explicitly disclose:  wherein the hardness of infrared band pass filter is greater than Mohs hardness 7.
Ockenfuss is related to Sprague and Zhang with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of infrared band pass filter is greater than Mohs hardness 7 (in a display device having optical interference, a protective coating is added having a hardness of at least about 8 on the Mohs scale, e.g., 9 or 9.5; Abstract and paragraphs [0002], [0003], [0004], [0036], [0037] of Ockenfuss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague or Sprague-Zhang because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague or Sprague-Zhang in view of Wach, US 7,901,870.
Regarding Claim 14, Sprague or Sprague-Zhang discloses:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm.
Wach is related to Sprague and Zhang with respect to optical wavelength filtering.
Wach teaches:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm (in a silicon oxynitride optical thin film 320 of an interference filter, residual hydrogen 340 in the optical thin film 320 may serve to enhance an index of refraction adjustment, wherein refractive index can range from 1.46 to 2.3, or from 1.47 to 2.0; column 1, lines 24-49 and column 5, lines 13-20 and column 15, lines 40-58 and column 21, lines 4-18 and column 26, lines 13-28 of Wach; see also Wach’s citation of “Photo-Induced Refractive Index Change in Hydrogenated Amorphous Silicon Oxynitride,” by H. Kato, M. Fujimaki, T. Noma, and Y. Ohki, in the Journal of Applied Physics, vol. 91, No. 10, pp. 6350-6353, May 15, 2002
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the SiNOH of Wach for the low refraction index layer of Sprague or Sprague-Zhang because such type of layer is suitable for use as a low refractive index layer in an interference filter, especially for its ability to “fine tune” its refractive index based on hydrogren and/or oxygen, as taught in column 15, lines 14-58 and column 24, lines 27-47 and column 26, lines 13-28 of Wach.

Regarding Claim 15, as best understood, Sprague-Wach or Sprague-Zhang-Wach discloses:  wherein when the incident angle is changed from 0 degrees to 30 degrees; the center wavelength of the pass band is shifted less than 11.1 nm (Sprauge discloses the desirability of small shift of center wavelength due to changes in incident angle [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Zhang explicitly teaches a center wavelength offset [shift] of less than 14 nm, or less than 11 nm, or less than 12 nm corresponding to a change of angle from zero degrees to 30 degrees [see paragraphs [0256], [0261], [0262] and FIGS. 6-8 of Zhang]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague-Wach or Sprague-Zhang-Wach in view of Ockenfuss et al., US 2017/0357033.
Regarding Claim 16, Sprague-Wach or Sprague-Zhang-Wach does not appear to explicitly disclose:  wherein the hardness of infrared band pass filter is greater than Mohs hardness 9.
Ockenfuss is related to Sprague and Zhang and Wach with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of infrared band pass filter is greater than Mohs hardness 9 (in a display device having optical interference, a protective coating is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague or Sprague-Zhang because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872